Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 11/06/2020. Claims 1, 15, and 20 have been amended. Currently pending for review are Claims 1-20.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coiling mechanism” in claims 1-20 and “pivot mechanism” of Claims 9, 16, 17, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0065]:” In this example, the coiling mechanism includes a motor that causes the coiling rod 620 to rotate”..Paragraph [0055]:” In this example, the pivot mechanism 408 includes a pivot rod 410 with a first side 412 that is connected to a first side wall 414 of the wall mountable bracket 404 and a second side 416 that is connected to a second side wall 418 of the wall mountable bracket 404”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-10, 12, and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over  Wiener et al (US 20160074701) in view of Pan et al (US 20070225127).
Regarding Claim 1, Wiener et al teaches an exercise machine, comprising:                 a stationary frame (Refer to annotated Fig. 5 below);                 an inclinable portion movably connected to the stationary frame; and 
    PNG
    media_image1.png
    736
    640
    media_image1.png
    Greyscale
                an incline mechanism connected to the stationary frame, the incline mechanism including:                                 a coiling mechanism;                                  a coiling rod of the coiling mechanism; a flexible coiling link movable with a rotation Refer to Figs. 6&7 Paragraph [0017]:” The mechanism for lifting the treadmill shown in the figures includes a track and a cable connecting the motor to the treadmill. The motor can wind and unwind the cable to raise and lower the treadmill.”.. or [0019]:”Another variant of the design, in place of a single cable as shown in the figures, would have cables attached to both sides of the treadmill and those cables would be attached to both ends of an axle. The axle could then be rotated by the motor (or alternately a manual mechanism) to raise and lower the treadmill by winding and unwinding the cable on the axle.”).         Wiener et al fails to teach a shock absorber configured to reduce vibration on the inclinable portion. Pan et al teaches a treadmill comprising a shock absorber 24(part of member 18) configured to reduce vibration on the treadmill portion (Refer to Fig. 2-4 Paragraph [0018]:”As shown in FIG. 3, when an user (not shown) is running or walking on the running belt 14 of the treadmill of the present invention, the steps will provide vibrations from various orientations and transmit to the linkages 20 of the cushion devices 18. In analysis of mechanics, the force of vibrations form every orientation to the linkages 20 can be resolved into a normal component (Fn) and a horizontal component (Fs). The normal component (Fn) will swing the linkages 20 and compress the spring 24, as shown in FIG. 3. When the vibration is gone, the spring 24 will force the linkages 20 back to the initial position, as shown in FIG. 2.”). 
Regarding Claim 3, Wiener et al in view of Pan et al continues to teach wherein the stationary frame includes an upright post (tracks) (Refer to Wiener).
Regarding Claim 5, Wiener et al in view of Pan et al continues to teach wherein the inclinable portion includes at least one movable element that moves with respect to the inclinable portion during a performance of an exercise (Refer to Weiner Abstract:” A retractable walking treadmill which may be connected to an adjustable-height desk”..The Office takes the position that the movable element is the belt of the treadmill).
Regarding Claim 6, Wiener et al continues in view of Pan et al to teach wherein the incline mechanism includes:                    a first slot defined in and aligned with a length of the stationary frame;                   a second slot defined in and aligned with the length of the stationary frame (Refer to Wiener Fig. 5 to depict that the tracks have slots for wheels/guides);                   an attached region (wheels/guides) of the inclinable portion being connected to the first slot and the second slot;                      wherein the attached region of the inclinable portion is movable along an incline path defined by the first slot and the second slot;                     wherein an incline angle of the inclinable portion is changed when the attached region moves along the incline path (Refer to Figs. 5-7 Paragraph [0017]:” The track keeps the treadmill aligned as it is raised and lowered so the long sides of the treadmill stay perpendicular to the front and rear edges of the desk. Other mechanisms for keeping the treadmill aligned can be devised, including mechanisms without a track…[0018] Another aspect of the track would be a mechanism for keeping the treadmill in the track. Examples of mechanisms for that include guide wheels or glides on the treadmill portion of the guiding system riding in a channel shaped rail or other shape capable of capturing the guide wheels/glides.”).
Regarding Claim 7, Wiener et al in view of Pan et al continues to teach further including:                    a fixed end of the flexible coiling link attached to the stationary frame;                   a coiled end of the flexible coiling link attached to the coiling mechanism;                   wherein the flexible coiling link is connected to the inclinable portion between the fixed end and the coiled end (Refer to Wiener Figs. 6&7 Paragraph [0017]:” The mechanism for lifting the treadmill shown in the figures includes a track and a cable connecting the motor to the treadmill. The motor can wind and unwind the cable to raise and lower the treadmill.”.. or [0019]:”Another variant of the design, in place of a single cable as shown in the figures, would have cables attached to both sides of the treadmill and those cables would be attached to both ends of an axle. The axle could then be rotated by the motor (or alternately a manual mechanism) to raise and lower the treadmill by winding and unwinding the cable on the axle.”).
Regarding Claim 8, Wiener et al in view of Pan et al continues to teach wherein when the coiling mechanism rotates in a first direction, the flexible coiling link shortens thereby lifting an attached region of the inclinable portion;                   wherein when the coiling rod is caused to rotate in a second direction, opposite of the first direction, the flexible coiling link unwinds off the coiling mechanism allowing the attached region of the inclinable portion to lower (Refer to Wiener Figs. 5-7 Paragraph [0017]-[0019])
Regarding Claim 9, Wiener et al in view of Pan et al continues to teach wherein the inclinable portion includes:               a pivot mechanism; and               an attached region (wheels/guides) of the inclinable portion rotatable secured to the stationary frame through the pivot mechanism (Refer to Wiener annotated Fig. 5 above inso much as Applicant has shown the pivot mechanism..The Office takes the position that the pivot mechanism includes the axle(rod) of the wheel of the attached region);                 wherein a height of the pivot mechanism is adjustable through the incline mechanism (Refer to Figs. 6&7).
Regarding Claim 10, Wiener et al in view of Pan et al continues to teach further including: a far region of the inclinable portion opposite the attached region; wherein the height of the attached region of the inclinable portion is adjustable through the incline mechanism while a height of the far region is unadjustable through the incline mechanism (Refer to Wiener annotated Fig. 5 above).
Regarding Claim 12, Wiener et al in view of Pan et al continues to teach wherein the inclinable portion further includes:  an underside of the inclinable portion (Refer to Fig. 5) at least one support leg 18 (28 of cushion member 18) connected to the underside; wherein the stationary frame and the at least one support leg collectively space the underside off a support surface when the inclinable portion is in an operational orientation (Refer to Pan et al Figs. 2-4).Regarding Claim 13, Wiener et al in view of Pan et al continues to teach a far region of the inclinable portion opposite the attached region; wherein the height of the attached region of the inclinable portion Refer to Wiener et al’s annotated Fig. 5 above..the Office takes the position that the incline mechanism adjusts the height of the incline portion via the front of the inclinable portion and not the far region).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al (US 20160074701) in view of Pan et al (US 20070225127), and further in view of Davis et al (US 20090005224).
Regarding Claim 2, Wiener et al in view of Pan et al teaches the claimed invention as noted above (Refer to Claim 1)  but fails to expressly disclose further wherein the stationary frame includes a wall mountable bracket. Davis et al teaches a inclinable treadmill 132 comprising the stationary frame 120 includes a wall mountable bracket 102 (Refer to Figs. 4&8 Paragraph [0046]:” In the example illustrated in FIG. 2, the base bracket 102 is mounted on a wall W of an exercise area such as, for example, a wall of the exercise room, the user's home, and is supported on a surface S such as, for example, a floor surface in the exercise area.”).           Wiener et al and Davis et al are from the same field of endeavor as Applicants invention and therefore it would have been obvious before effective filing to modify the device of Wiener et al to be in view of Davis et al such that the stationary frame  includes a wall mountable bracket 102 for the purpose of mounting to a wall to secure the device if desired for mounting since Davis et al teaches wall mountable treadmill frames are common and known in the art to produce expected results and do not .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al (US 20160074701) in view of Pan et al (US 20070225127), further in view of Hsu (US 6520890).
Regarding Claim 4, Wiener et al in view of Pan et al teaches the claimed invention as noted above (Refer to Claim 1) in which Wiener et al teaches a controller but fails to expressly disclose further including a console; wherein the console is secured to the stationary frame. Hsu teaches a inclinable treadmill 20 comprising a stationary frame 10 attached to a wall further comprising a console 30; wherein the console is secured to the stationary frame 10 (Refer to Fig. 2 Col 3 Lines 11-14:” Moreover, the fixation frame 13 of the receiving compartment 11 is provided therein within an electronic display 30 which is connected to the jogging platform 20 by a wire. The wire is received in the wire slot 14. The display 30 exhibits the operational state of the jogging platform 20, such as revolving speed of the belt, the jogging distance, the jogging duration, etc.”).           .
Claims 11, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al (US 20160074701) in view of Pan et al (US 20070225127), further in view of Hurt (US 6193634).
Regarding Claim 11, Wiener et al in view of Pan et al teaches the claimed invention as noted above but fails to expressly disclose wherein the inclinable portion includes an inclinable range through the incline mechanism between 0 degrees and 125 degrees. Hurt teaches an inclinable treadmill wherein the inclinable portion includes an inclinable range through the incline mechanism between 0 degrees and 125 degrees (Refer to Hurt Abstract:” whereby the incline of the treadmill assembly can be adjusted between about zero degrees to the horizontal and about fifteen degrees to the horizontal when the rearward end of the treadmill assembly is supported on a floor.”).               Wiener et al and Hurt are from the same field of endeavor as Applicants invention and therefore it would have been obvious before effective filing to modify the device of Wiener et al to be in view of Hurt such that the inclinable portion includes an inclinable range through the incline mechanism between 0 degrees and 125 degrees since Hurt teaches inclinable angles are common and known in the art to produce expected results and do not patentably distinguish the invention over prior arts.
Regarding Claim 15, Wiener et al teaches an exercise machine, comprising:                 a stationary frame (Refer to annotated Fig. 5 below);                 an inclinable portion movably connected to the stationary frame; and 
    PNG
    media_image1.png
    736
    640
    media_image1.png
    Greyscale
                an incline mechanism connected to the stationary frame, the incline mechanism including:                                 a coiling mechanism;                                  a coiling rod of the coiling mechanism; a flexible coiling link movable with a rotation of the coiling rod; and                                 wherein the flexible coiling link is connected to the inclinable portion (Refer to Figs. 6&7 Paragraph [0017-[0019]);                   a fixed end of the flexible coiling link attached to the stationary frame;Refer to Figs. 6&7 Paragraph [0017]- [0019]);                    wherein when the coiling mechanism rotates in a first direction, the flexible coiling link shortens thereby lifting an attached region of the inclinable portion;                   wherein when the coiling rod is caused to rotate in a second direction, opposite of the first direction, the flexible coiling link unwinds off the coiling mechanism allowing the attached region of the inclinable portion to lower (Refer to Figs. 5-7 Paragraph [0017]-[0019]).                 Wiener et al fails to teach a shock absorber connected to the stationary frame and the inclinable portion, the shock absorber configured to reduce vibration on the inclinable portion. Pan et al teaches a treadmill comprising a shock absorber 24(part of member 18) configured to reduce vibration on the treadmill portion (Refer to Fig. 2-4 Paragraph [0018]:”As shown in FIG. 3, when an user (not shown) is running or walking on the running belt 14 of the treadmill of the present invention, the steps will provide vibrations from various orientations and transmit to the linkages 20 of the cushion devices 18. In analysis of mechanics, the force of vibrations form every orientation to the linkages 20 can be resolved into a normal component (Fn) and a horizontal component (Fs). The normal component (Fn) will swing the linkages 20 and compress the spring 24, as shown in FIG. 3. When the vibration is gone, the spring 24 will force the linkages 20 back to the initial position, as shown in FIG. 2.”). Wiener et al is analogous with Applicants invention and therefore it would have been obvious to modify the inclinable portion of Wiener et al to comprise the cushion device 18 of Pan et al to allow for vibration dampening of the The Office takes the position that the modification of the inclinable portion to comprise the cushion device 18, the cushion device would be indirectly connected to the stationary frame via connection with the inclinable portion).                  Wiener et al in view of Pan et al fails to expressly disclose wherein the inclinable portion includes an inclinable range through the incline mechanism between 0 degrees and 125 degrees. Hurt teaches an inclinable treadmill wherein the inclinable portion includes an inclinable range through the incline mechanism between 0 degrees and 125 degrees (Refer to Hurt Abstract:” whereby the incline of the treadmill assembly can be adjusted between about zero degrees to the horizontal and about fifteen degrees to the horizontal when the rearward end of the treadmill assembly is supported on a floor.”).               Wiener et al and Hurt are from the same field of endeavor as Applicants invention and therefore it would have been obvious before effective filing to modify the device of Wiener et al in view of Pan et al to be in view of Hurt such that the inclinable portion includes an inclinable range through the incline mechanism between 0 degrees and 125 degrees since Hurt teaches inclinable angles are common and known in the art to produce expected results and do not patentably distinguish the invention over prior arts.
Regarding Claim 16, Wiener et al in view of Pan et al and Hurt continues to teach wherein the inclinable portion includes:               a pivot mechanism (Refer to Wiener et al); and               an attached region (wheels/guides) of the inclinable portion rotatable secured to the stationary frame through the pivot mechanism (Refer to annotated Fig. 5 above inso much as Applicant has shown the pivot mechanism..The Office takes the position that the pivot mechanism includes the axle(rod) of the wheel of the attached region);                 wherein a height of the pivot mechanism is adjustable through the incline mechanism (Refer to Figs. 6&7).
Regarding Claim 17, Wiener et al in view of Pan et al and  Hurt continues to teach further including: a far region of the inclinable portion opposite the attached region; wherein the height of the attached region of the inclinable portion is adjustable through the incline mechanism while a height of the far region is unadjustable through the incline mechanism (Refer to Wiener et al annotated Fig. 5 above).
Regarding Claim 19, Wiener et al in view of Pan et al and Hurt continues to teach wherein the incline mechanism includes:                    a first slot defined in and aligned with a length of the stationary frame (Refer to Wiener et al);                   a second slot defined in and aligned with the length of the stationary frame (Refer to Fig. 5 to depict that the tracks have slots for wheels/guides);                   an attached region (wheels/guides) of the inclinable portion being connected to the first slot and the second slot;                      wherein the attached region of the inclinable portion is movable along an incline path defined by the first slot and the second slot;                     wherein an incline angle of the inclinable portion is changed when the attached region moves along the incline path (Refer to Figs. 5-7 Paragraph [0017]:” The track keeps the treadmill aligned as it is raised and lowered so the long sides of the treadmill stay perpendicular to the front and rear edges of the desk. Other mechanisms for keeping the treadmill aligned can be devised, including mechanisms without a track…[0018] Another aspect of the track would be a mechanism for keeping the treadmill in the track. Examples of mechanisms for that include guide wheels or glides on the treadmill portion of the guiding system riding in a channel shaped rail or other shape capable of capturing the guide wheels/glides.”).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al (US 20160074701) in view of Pan et al (US 20070225127), further in view of Clem (US 6527674).
Regarding Claim 14, Wiener et al in view of Pan et al teaches the claimed invention as noted above and further a sensor incorporated into the coiling mechanism and controller (Refer to Paragraph [0019]:” Other mechanisms for sensing and controlling the movement of the treadmill to keep it moving in the desired direction could include two motor/cable systems and sensors or encoders to detect the differential in motion of the treadmill--and automatic correction, etc.”) but fails to expressly disclose a processor and memory, the memory including programmed instructions, when executed, that causes the processor to: determine an incline angle of the inclinable portion based on input from the sensor.           Clem teaches an inclinable treadmill comprising a sensor incorporated into the coiling mechanism; a processor and memory, the memory including programmed instructions, when executed, that causes the processor to: determine an incline angle of the inclinable portion based on input from the sensor (Refer to Figs. 2A-3 Cols 7-8 Lines 34-10:” an incline sensor for determining the actual grade. Sensors suitable for this purpose are well known to those skilled in the art… Referring now to FIG. 3, there is shown a block diagram representation of an exemplary controller 28 of the programmable fitness device 32. The controller 28 can include a microprocessor 72, a memory 74, a timer 75 and input/output (I/O) circuitry 76 connected in a conventional manner. The memory 74 can include random access memory (RAM), read only memory (ROM), or any other type of storage means. The I/O circuitry 76 can include conventional buffers, drivers, relays and the like, such as for driving the motors 16, 36 with sufficient power. Conventional circuitry for latching output signals from the microprocessor 72 is also ordinarily included in the output circuitry 76. Thus, output signals from the microprocessor 72, interfaced though the output circuitry 76, control the drive motor 16 and incline motor 36.”).                Wiener et al and Clem are from the same field of endeavor as Applicants invention and therefore it would have been obvious before effective filing to modify the device of Wiener et al to be in view of Clem to comprise ; a processor and memory, the memory including programmed instructions, when executed, that causes the processor to: determine an incline angle of the inclinable portion based on input from the sensor since such electrical/mechanical components are common and known in the art to produce expected results of automating an device and therefore does not patentably distinguish the invention over prior arts.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al (US 20160074701) in view of Pan et al (US 20070225127) and Hurt (US 6193634) as applied above, further in view of Clem (US 6527674).
Regarding Claim 18, Wiener et al in view of Pan et al and Hurt teaches the claimed invention as noted above and further a sensor incorporated into the coiling mechanism and controller (Refer to Paragraph [0019]:” Other mechanisms for sensing and controlling the movement of the treadmill to keep it moving in the desired direction could include two motor/cable systems and sensors or encoders to detect the differential in motion of the treadmill--and automatic correction, etc.”) but fails to expressly disclose a processor and memory, the memory including programmed instructions, when executed, that causes the processor to: determine an incline angle of the inclinable portion based on input from the sensor.           Clem teaches an inclinable treadmill comprising a sensor incorporated into the coiling mechanism; a processor and memory, the memory including programmed instructions, when executed, that causes the processor to: determine an incline angle of the inclinable portion based on input from the sensor (Refer to Figs. 2A-3 Cols 7-8 Lines 34-10:” an incline sensor for determining the actual grade. Sensors suitable for this purpose are well known to those skilled in the art… Referring now to FIG. 3, there is shown a block diagram representation of an exemplary controller 28 of the programmable fitness device 32. The controller 28 can include a microprocessor 72, a memory 74, a timer 75 and input/output (I/O) circuitry 76 connected in a conventional manner. The memory 74 can include random access memory (RAM), read only memory (ROM), or any other type of storage means. The I/O circuitry 76 can include conventional buffers, drivers, relays and the like, such as for driving the motors 16, 36 with sufficient power. Conventional circuitry for latching output signals from the microprocessor 72 is also ordinarily included in the output circuitry 76. Thus, output signals from the microprocessor 72, interfaced though the output circuitry 76, control the drive motor 16 and incline motor 36.”)..
Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: Wiener  in view of Pan et al is the closest combination to the claimed invention but fails to teach the claimed invention as a whole being an exercise machine, comprising: a stationary frame; an inclinable portion movably connected to the stationary frame; a shock absorber connected to the stationary frame and the inclinable portion at a front end of the inclinable portion, the shock absorber being configured to reduce vibrations at the inclinable portion, wherein the shock absorber includes a first gas spring on a first side of the inclinable portion and a second gas spring on a second inclinable portion; and an incline mechanism connected to the stationary frame, the incline mechanism including: a coiling mechanism; a coiling rod of the coiling mechanism; a flexible coiling link movable with a rotation of the coiling rod; a fixed end of the flexible coiling link attached to the stationary frame; a coiled end of the flexible coiling link attached to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered however, based on amendments filed on 11/06/2020 to change the scope of the claims, a new grounds of rejection has been disclosed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784